Citation Nr: 1527445	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-06 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, and from May 1977 to October 1992.  The Veteran passed away in August 2002.  The appellant is the Veteran's widow.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that held that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death. 


FINDINGS OF FACT

1.  A January 2003 rating decision denied service connection for the cause of the Veteran's death.  

2.  An August 2005 rating decision held that new and material evidence had not been received to reopen the final denial of service connection for the cause of the Veteran's death; the appellant did not submit a notice of disagreement for that decision, and it became final. 

3.  Evidence added to the record since the August 2005 rating decision does not relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death, and does not raise a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that held that new and material evidence had not been received to reopen the final denial of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the August 2005 rating decision is not new and material, and the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, but is only required "to explain what 'new and material evidence means.'"  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).

In this case, notice was provided in an October 2011 letter. Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment and personnel records, post-service VA and private medical records, an internet article about potassium chloride, statements by the appellant and the transcript of an April 2015 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to her claim.

Legal Analysis

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of reopening, the Board must presume the credibility of newly submitted evidence.  Justus v. Principi, 3 Vet.App. 510 (1992). 

The Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

The January 2003 rating decision noted that the Veteran's certificate of death showed that the primary cause of his death was gunshot wound to the head.  It noted that the evidence contained in the claims file showed that Veteran was service connected for chronic open angle glaucoma; hiatal hernia, peptic ulcer disease, and gastroesophageal reflux disorder; and hypertension.  The rating decision noted that the certificate of death did not show any of these conditions as a cause for the Veteran's death.  The appellant did not appeal that determination and it became final.  

The August 2005 rating decision determined that no new and material evidence had been submitted to reopen the service connection claim.  Evidence of record at that time included the Veteran's service treatment and personnel records, post-service VA and private medical records, the Veteran's certificate of death and the marriage license between the Veteran and the appellant.  The appellant did not appeal the determination and it became final. 

Evidence received since the August 2005 rating decision includes duplicate copies of the Veteran's certificate of death, marriage license to the appellant, service personnel records, service treatment records and VA treatment records.  As duplicates of evidence already reviewed by the August 2005 rating decision, these documents cannot be new and material.  

Additional evidence received since the August 2005 rating decision consists of an internet article about potassium chloride, and VA medical records dated in 1992 to 1993, December 1999 and April 2000.  Although new, these medical records do not address the cause of the Veteran's death.  They do not show that the Veteran's service-connected disabilities caused or contributed to his death.  They do not support service connection for any disability not service-connected at the time of the Veteran's death.  They do not show that the cause of the Veteran's death was related to active duty or may be so presumed.  They simply do not relate to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death.  They do not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17 (explaining that the language of 38 C.F.R. § 3.156(a) "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim").  Thus, the internet article about potassium chloride and VA medical records dated in 1992 to 1993, December 1999 and April 2000 are not material within the meaning of 38 C.F.R. § 3.156(a).

Subsequent to the August 2005 rating decision, the appellant has offered additional written and oral contentions in support of her claim.  These include the assertion that the Veteran had posttraumatic stress disorder (PTSD) as a result of active duty, and his PTSD caused his death [by a self-inflicted gunshot wound to the head].  In essence, the appellant continues to assert that the Veteran's death is related to active duty, or a disability incurred in active duty.  The Board finds that these assertions are redundant of the appellant's prior contentions that were already considered and rejected by the January 2003 and August 2005 rating decisions.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Board is aware that the appellant's opinion that the Veteran had PTSD as a result of active duty, and his PTSD caused or contributed to his death, is a new assertion made after the August 2005 rating decision.  Nevertheless, the appellant's opinion does not constitute material evidence to reopen the claim.

For the purpose of reopening, evidence submitted since the last final decision is presumed credible.  See Justus, supra.  However, the diagnosis and etiology of PTSD (or any psychiatric disability) is not susceptible to lay opinion diagnosis.  Therefore, the appellant's statement that the Veteran had PTSD as a result of his active duty, and whether his PTSD caused or contributed to his death is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1377 (Fed.Cir.2007).  Further, the presumption of credibility does not apply where a fact asserted is beyond a person's competency or where the evidence is inherently false.  Jones v. Brown, 12 Vet.App. 383 (1999).  As a result, the appellant's assertion cannot constitute competent medical evidence in support of her claim, and does not raise a reasonable possibility of substantiating that claim.  See Shade, supra, at p. 17.  

In sum, the new evidence received since the August 2005 rating decision raises no reasonable possibility of substantiating the claim for entitlement to service connection for the cause of the Veteran's death.  Thus, that evidence is not material within the meaning of 38 C.F.R. § 3.156(a) and the claim is not reopened.

ORDER

New and material evidence not having been received, the application to reopen a claim for entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


